UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-7224


SUNDARI KARMA PRASAD,

                    Plaintiff - Appellant,

             v.

WELLS FARGO BANK; CAROLYN D. NELSON; VIVIENE B. CHEEK;
JONATHAN D. HEADLEE; HAMILTON L. HENDRIX; DAVID ARNOLD
CARPENTER; JANE JUSTICE; S. MASSEY-TAYLOR, Commonwealth
Hampton Attorney,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:17-cv-00076-MHL-RCY)


Submitted: December 21, 2017                                Decided: December 28, 2017


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Sundari K. Prasad, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sundari Karma Prasad seeks to appeal the district court’s order dismissing without

prejudice her 42 U.S.C. § 1983 (2012) action for failure to comply with the magistrate

judge’s order to submit a second particularized complaint. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-47 (1949). Because the deficiencies identified by

the district court may be remedied by supplementing the complaint as directed, we

conclude that the order Prasad seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order. Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619,

623-24 (4th Cir. 2015); Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d

1064, 1066-67 (4th Cir. 1993).       Accordingly, we dismiss the appeal for lack of

jurisdiction. * We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                              DISMISSED




       *
         We do not remand this matter to the district court, though, because the court
previously afforded Prasad the chance to further particularize and amend her complaint,
and she failed to do so. Cf. Goode, 807 F.3d at 629-30.


                                            2